United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3749
                        ___________________________

                                Kathleen Uradnik

                                      Plaintiff - Appellant

                                        v.

 Inter Faculty Organization; St. Cloud State University; Board of Trustees of the
                   Minnesota State Colleges and Universities

                                    Defendants - Appellees
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                           Submitted: March 16, 2021
                              Filed: June 16, 2021
                                 ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

GRASZ, Circuit Judge.

      Kathleen Uradnik, a tenured professor, sued her employer (St. Cloud State
University), a faculty union (Inter Faculty Organization), and the institution that
governs Minnesota’s public universities (Board of Trustees of the Minnesota State
Colleges and Universities) alleging First and Fourteenth Amendment violations.
The district court 1 granted summary judgment to the defendants on all Uradnik’s
claims. We affirm.

                                         I.

      Uradnik has been a political science professor at St. Cloud State University
(“University”) for about twenty years. Inter Faculty Organization (“IFO”) is a labor
organization that represents faculty at Minnesota’s public universities. Uradnik is
not a member of the IFO and disagrees with many of its positions.

       Under the Public Employment Labor Relations Act (“PELRA”), Minnesota
divides its public employees into bargaining units and allows employees in each unit
to designate an exclusive representative to bargain with their employers. See Minn.
Stat. § 179A.06, subd. 2. Once a bargaining unit elects its representative, an
employer must only negotiate employment terms and conditions with that
representative. See Minn. Stat. §§ 179A.06, subd. 5; 179A.07, subd. 2. For other
matters, PELRA gives public employees the right to meet and confer with their
employers. See Minn. Stat. § 179A.07, subd. 3. In those sessions, the exclusive
representatives speak for the employees. See Minn. Stat. § 179A.08, subd. 2.

       Uradnik sued IFO, the University, and the Board of Trustees of the Minnesota
State Colleges and Universities (“Board”) in July 2018. Through Count I, she
asserted that designating IFO as Uradnik’s “exclusive representative” violates the
First Amendment by wrongly compelling her to speak through and associate with an
entity with which she disagrees. In Count II, she alleged that granting preferences
to IFO members to serve on meet-and-confer committees “discriminate[s] against
[her] and others who decline[d] to associate with the Union.”




      1
        The Honorable Paul A. Magnuson, United States District Judge for the
District of Minnesota.
                                   -2-
       Several months later, Uradnik sought an injunction against PELRA’s
exclusive-representation requirement. The district court rejected her request. In
support, it cited Minnesota State Board of Community Colleges v. Knight, 465 U.S.
271 (1984), and our interim ruling in Bierman v. Dayton, 900 F.3d 570 (8th Cir.
2018), which both rejected claims similar to Uradnik’s. We summarily upheld the
district court’s injunction denial.

       IFO, the University, and the Board then moved for judgment on the pleadings,
or alternatively, for summary judgment. The district court granted their motion. It
held that Knight and Bierman foreclosed her First Amendment claims in Count I.
The district court read Count II as a compulsory-association claim and rejected it on
similar grounds. It also disagreed with Uradnik’s contention that Count II amounted
to an unconstitutional-conditions claim. In particular, the district court said that the
complaint was not written as such, and she could not amend her complaint sub
silentio through later filings without seeking leave. After judgment, Uradnik moved
for leave to amend under Rule 59(e), which the district court denied. Uradnik now
appeals.

                                          II.

        We review the district court’s grant of summary judgment de novo, viewing
the record in the light most favorable to, and drawing all reasonable inferences for,
Uradnik. See Braun v. Burke, 983 F.3d 999, 1002 (8th Cir. 2020). “Summary
judgment is proper when there is no genuine dispute of material fact and the
prevailing party is entitled to judgment as a matter of law.” Id. (quoting Jones v.
Frost, 770 F.3d 1183, 1185 (8th Cir. 2014)). We review the district court’s decision
to deny leave to amend for abuse of discretion and any underlying legal
determinations de novo. In re Medtronic, Inc., Sprint Fidelis Leads Prod. Liab.
Litig., 623 F.3d 1200, 1208 (8th Cir. 2010).

      Because Uradnik properly concedes that the district court correctly rejected
her compelled-speech claim (Count I), we affirm the district court’s grant of
                                          -3-
summary judgment on her Count I claims. Like the district court, we are bound by
precedent, and only the Supreme Court can provide the relief she seeks. See Knight,
465 U.S. at 274, 278; Bierman, 900 F.3d at 574.

      Otherwise, Uradnik mainly focuses her brief on challenging the district
court’s holding that she did not properly plead an unconstitutional-conditions claim
in Count II of her complaint. We affirm the district court.

      The district court correctly rejected Uradnik’s invitation to read Count II as
an unconstitutional-conditions claim for three reasons. First and foremost, the
complaint’s text does not support this reading. The four most relevant paragraphs
provide:

      61. By designating the Union as the exclusive representative to
      exercise meet and confer rights under Minnesota law and by awarding
      the Union the right to select individuals to meet-and-confer committees
      that, as a practical matter, exercise substantial influence over affairs at
      St. Cloud State University, the Agreement violates the Plaintiff’s rights
      under the First and Fourteenth Amendments to the United States
      Constitution.

      62. These rights discriminate against the Plaintiff and others who
      decline to associate with the Union.

      63. These rights attribute the Union’s speech and petitioning to the
      Plaintiff.

      64. These rights restrict the Plaintiff’s speech and petitioning.

D. Ct. Dkt. 1 at ¶¶ 61–64 (emphasis added). As the emphasized text shows,
Uradnik’s claim—as originally pled—alleged that IFO’s exclusive representation of
her through the meet-and-confer committees “discriminates against” her and violates
                                         -4-
her First Amendment right to “decline to associate with” IFO. Count II’s text does
not say anything about unconstitutional conditions or the elements of such a claim.
See O’Hare Truck Serv., Inc. v. City of Northlake, 518 U.S. 712, 717 (1996)
(discussing the contours of an unconstitutional-conditions claim).

       Second, there are inconsistencies in Uradnik’s filings, which support the
district court’s view that Uradnik tried to amend her complaint through “briefs or in
oral argument” rather than by “fil[ing] an amended complaint.” For example, in
describing the committee positions for Count II, her complaint refers to IFO
“select[ing] individuals to meet-and-confer committees” and emphasizes that IFO
making such selections “discriminate[s] against [Uradnik] and others who decline to
associate with the Union.” She did not say that the committee positions constitute
official University jobs. But she later characterized those same committee positions
as “official [University] jobs” and linked them to a host of employment benefits.

       We see additional evidence of this inconsistency in Uradnik’s notice of two
constitutional challenges, which she filed five days after her complaint. See Fed. R.
Civ. P. 5.1. In that notice, neither constitutional challenge remotely resembles an
unconstitutional-conditions claim. The second challenge (presumably related to
Count II) asked whether PELRA’s provisions that “provide that labor unions may
obtain the status of exclusive representatives and thus have the sole right to bargain
on behalf of public employees in a bargaining unit[] impermissibly burden[]
constitutional rights.” That challenge, as originally alleged by Uradnik, aligns more
closely to a discriminatory-association claim than an unconstitutional-conditions
one. It seems that as the litigation progressed, Uradnik’s view of Count II
progressed, too: What began as a discriminatory-association claim ended as an
unconstitutional-conditions claim.

      Third, Count II—alleging that IFO’s meet-and-confer rights under Minnesota
law discriminate against her associational preferences—looks very similar to a claim
brought by a different group of Minnesota professors in Knight. There, a group of
non-union faculty members challenged the constitutionality of PELRA’s meet-and-
                                         -5-
confer process. 465 U.S. at 278. The Knight professors argued that “[b]y limiting
participation in the ‘meet-and-confer’ forum to designees of the exclusive
representative, [PELRA] discriminates among community-college faculty-members
on the basis of their beliefs and associational preferences.” The Supreme Court
rejected this argument because union status did not prevent the professors from
forming advocacy groups. Id. at 288–90. Because the Knight claim and Count II
look alike—and the latter did not involve an unconstitutional-conditions claim—we
view Count II as a discriminatory-association claim, rather than an unconstitutional-
conditions claim.

       Uradnik says that the district court mischaracterized Count II as a claim for
“compulsory association” and then lumped it in with Count I, which it had already
concluded was unlikely to succeed when it denied injunctive relief. We agree with
Uradnik that the “compulsory association” label lacks clarity. Perhaps the label
“discriminatory association” offers a more precise way to separate Count II from
Count I’s First Amendment claims. Labels aside, the district court correctly read
Count II as a discriminatory-association claim based on the complaint’s text, a
comparison of earlier and later filings, and the parallels with the Knight claim. Thus,
we affirm the unfavorable grant of summary judgment in favor of the defendants on
Count II. 2

       Uradnik next challenges the district court’s denial of her request for leave to
amend her complaint, which she made in her Rule 59(e) motion to vacate the
judgment. In the post-judgment context, a district court has “broad discretion in
determining whether to alter or amend judgment, and [we] will not reverse absent a
clear abuse of discretion.” Briehl v. Gen. Motors Corp., 172 F.3d 623, 629 (8th Cir.
1999) (quoting Innovative Home Health Care v. P.T.–O.T. Assocs., 141 F.3d 1284,
1286 (8th Cir. 1998)). “Unexcused delay is sufficient to justify the court’s denial if
the party is seeking to amend the pleadings after the district court dismissed the


      2
      Because we decline to read Count II as an unconstitutional-conditions claim,
we need not reach that claim’s merits.
                                       -6-
claims it seeks to amend, particularly when the plaintiff was put on notice of the
need to change the pleadings before the complaint was dismissed.” Horras v. Am.
Cap. Strategies, Ltd., 729 F.3d 798, 804 (8th Cir. 2013) (cleaned up). Plaintiffs
“must bear the consequences of waiting to address the court’s rulings post-
judgment.” Briehl, 172 F.3d at 629.

       Here, Uradnik only sought leave after her complaint failed. She delayed even
though the defendants told her that they planned to move for judgment on the
pleadings and for summary judgment. When the party knew of the need to change
the pleadings and then had her claim dismissed, “[u]nexcused delay is sufficient to
justify” the denial of leave to amend. Horras, 729 F.3d at 804. And Uradnik has
given no concrete reason why she waited to seek leave until after her claims failed.
Thus, we conclude that the district court did not abuse its discretion by denying her
Rule 59(e) motion.

                                        III.

      For the foregoing reasons, we affirm the district court’s judgment.
                      ______________________________




                                         -7-